DETAILED ACTION
Pending Claims
Claims 1-7 are pending.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3-5, and 7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by You et al. (US 2016/0272808 A1).
Claims 1, 3-5, and 7 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by You et al. (US 2016/0272808 A1).
Regarding claims 1, 3-5, and 7, You et al. disclose: (1) an active ester composition (Abstract; paragraphs 0006-0013; Examples 1-4 in Table 1) comprising:
(A) an active ester compound (paragraphs 0021-0023 & 0059; Examples 1-4 in Table 1) and 
(B) a benzoxazine compound (B) (paragraphs 0015-0017 & 0049-0050; Examples 1-4 in Table 1) as essential components;
(3) wherein the content of the benzoxazine compound (B) is in the range of 0.1 parts to 500 parts by mass with respect to 100 parts by mass of the active ester compound (A) (paragraphs 0016 & 0023; Examples 1-4 in Table 1);
(4) a curable composition comprising the active ester composition (Abstract; paragraphs 0006-0013; Examples 1-4 in Table 1) and a curing agent (paragraphs 0010, 0018-0020 & 0055-0057; Examples 1-4 in Table 1; see also paragraphs 0026-0027 & 0067); (5) a cured product of the curable composition (paragraphs 0042 & 0071); and (7) a printed wiring board formed from the curable composition (paragraphs 0006 & 0091).

Claims 1, 3-5, and 7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cho et al. (WO 2018/004273 A1).
Claims 1, 3-5, and 7 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Cho et al. (WO 2018/004273 A1 or US 2019/0153151 A1).  
Note: all citations are directed to the equivalent US publication.
Regarding claims 1, 3-5, and 7, Cho et al. disclose: (1) an active ester composition (Abstract; paragraphs 0015-0021; Examples 1-5 in Table 1) comprising: 
(A) an active ester compound (paragraphs 0063-0077; Examples 1-5 in Table 1) and 
(B) a benzoxazine compound (paragraphs 0029-0051; Examples 1-5 in Table 1) as essential components;
(3) wherein the content of the benzoxazine compound (B) is in the range of 0.1 parts to 500 parts by mass with respect to 100 parts by mass of the active ester compound (A) (paragraphs 0051 & 0077; Example 1-5 in Table 1);
(4) a curable composition comprising the active ester composition (Abstract; paragraphs 0015-0021; Examples 1-5 in Table 1) and a curing agent (paragraphs 0017 & 0052-0062; Examples 1-5 in Table 1; see also paragraphs 0019, 0078-0088 & 0094-0098); (5) a cured product of the curable composition (paragraphs 0013-0014, 0021-0026, 0116-0121 & 0147); and (7) a printed wiring board formed from the curable composition (paragraphs 0013-0014, 0021-0026, 0116-0121 & 0147).

Claim Rejections - 35 USC § 102/103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 and 6 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over You et al. (US 2016/0272808 A1).
Claims 2 and 6 are rejected under 35 U.S.C. 102(a)(2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over You et al. (US 2016/0272808 A1).
Regarding claim 2, the teachings of You et al. are as set forth above and incorporated herein.  They fail to explicitly disclose: (2) wherein the active ester compound (A) contains, as 

    PNG
    media_image1.png
    87
    594
    media_image1.png
    Greyscale

wherein X is a benzene ring or a naphthalene ring (see paragraphs 0021-0022).  The disclosure of “X is benzene ring” appears to be sufficiently specific to anticipate (A1).  At the very least, the disclosure of “X is benzene ring” obviously satisfies (A1).
Therefore if not anticipated by You et al., it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to formulate the composition of You et al. with the instantly claimed active ester (A1) or (A2) because: (a) You et al. disclose an active ester with the following structure:

    PNG
    media_image1.png
    87
    594
    media_image1.png
    Greyscale
;
and (b) X is a benzene ring or a naphthalene ring.
Regarding claim 6, the teachings of You et al. are as set forth above and incorporated herein.  They disclose a material formed from the curable composition.  They fail to explicitly disclose: (6) a semiconductor sealing material formed from the curable composition.  However, the recitation “semiconductor sealing” has been given little patentable weight because the In re Hirao, 535 F.2d 67, 190 USPQ 15 (CCPA 1976) and Kropa v. Robie, 187 F.2d 150, 152, 88 USPQ 478, 481 (CCPA 1951).  In the instant case, the preamble merely recites the intended use of the material, wherein the prior art can meet this future limitation by merely being capable of such intended use.  The prior art material appears to be capable of performing this intended use because it satisfies all of the material/chemical limitations of the claimed invention.

Claims 2 and 6 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Cho et al. (WO 2018/004273 A1).
Claims 2 and 6 are rejected under 35 U.S.C. 102(a)(2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Cho et al. (WO 2018/004273 A1 or US 2019/0153151 A1).
Regarding claim 2, the teachings of Cho et al. are as set forth above and incorporated herein.  They fail to explicitly disclose: (2) wherein the active ester compound (A) contains, as an essential component: (A1) an active ester compound which is an esterified product of (a1) a compound having one phenolic hydroxyl group in a molecular structure and (a2) an aromatic polycarboxylic acid or an acid halide thereof; or (A2) an active ester compound which is an esterified product of (a3) a compound having two or more phenolic hydroxyl groups in a molecular structure and (a4) an aromatic monocarboxylic acid or an acid halide thereof.  Rather, they disclose that the active ester is prepared from a carboxylic acid compound and a phenol 
Therefore if not anticipated by Cho et al., it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to formulate the composition of Cho et al. with the instantly claimed active ester (A1) or (A2) because: (a) Cho et al. disclose that the active ester is prepared from a carboxylic acid compound and a phenol compound; (b) the carboxylic acid compounds include both aromatic monocarboxylic and aromatic polycarboxylic acids; and (c) the phenol compounds include both mono-hydroxyl and poly-hydroxyl phenol compounds.
Regarding claim 6, the teachings of Cho et al. are as set forth above and incorporated herein.  They disclose a material formed from the curable composition.  They fail to explicitly disclose: (6) a semiconductor sealing material formed from the curable composition.  However, the recitation “semiconductor sealing” has been given little patentable weight because the recitation occurs in the preamble.  A preamble is generally not accorded patentable weight where it merely recites the purpose of a process or the intended use of a structure, and where the body of the claim does not depend on the preamble for completeness but, instead, the process steps or structural limitations are able to stand alone.  See In re Hirao, 535 F.2d 67, 190 USPQ 15 (CCPA 1976) and Kropa v. Robie, 187 F.2d 150, 152, 88 USPQ 478, 481 (CCPA 1951).  In the instant case, the preamble merely recites the intended use of the material, wherein the prior art can meet this future limitation by merely being capable of such intended use.  The prior art 

International Search Report
The international search report cited ten X-references.  All ten references have been considered, and the US-equivalent of JP 2016-536403 A (You et al.) has been applied as prior art.

Communication
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J FEELY whose telephone number is (571)272-1086.  The examiner can normally be reached on Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s acting supervisors can be reached at the following: Vasu Jagannathan at (571)272-1119 or James Seidleck at (571)272-1078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MICHAEL J FEELY/Primary Examiner, Art Unit 1766                                                                                                                                                                                                        
March 16, 2021